Exhibit 10.88

EXECUTION

AMENDMENT NUMBER TEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of May 24, 2012,

among

PENNYMAC CORP.,

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER TEN (this “Amendment Number Ten”) is made this 8th day of
September, 2014 (the “Effective Date”), among PENNYMAC CORP. (“Seller”),
PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the
Master Repurchase Agreement, dated as of May 24, 2012, among Seller, Servicer
and Buyer, as such agreement may be amended from time to time (the “Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to renew the term of the facility and to
make certain additional modifications thereunder, as more specifically set forth
herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as the Effective Date, the Agreement is hereby
amended as follows:

(a) The reference to Exhibit J in the Table of Contents is hereby deleted in its
entirety and replaced with the following:

“EXHIBIT J Form of Power of Attorney”

(b) Section 2 of the Agreement is hereby amended by deleting the definitions of
“2013 Additional Commitment Fee”, “2013 First Extension Commitment Fee” and
“2014 First Extension Fee.

(c) Section 2 of the Agreement is hereby amended by adding the new definitions
of “Ability to Repay Rule”, Basel III”, “Dodd-Frank Act”, “Jumbo Cash-Out
Refinanced Loan”, “Official Body”, “QM Rule”, “Qualified Mortgage”, “Refi
Mortgage Loan”, “Safe Harbor Qualified Mortgage”, as follows in the appropriate
alphabetical order:

“Ability to Repay Rule” shall mean 12 CFR 1026.43(c), including all applicable
official staff commentary.



--------------------------------------------------------------------------------

“Basel III” means “A Global Regulatory Framework for More Resilient Banks and
Banking Systems” developed by the Basel Committee on Banking Supervision (or any
successor or similar authority), initially published in December 2010.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, Pub. L. No. 111-203 and any successor statute.

“Jumbo Cash-Out Refinanced Loan” A Jumbo Loan, the proceeds of which were in
excess of the principal balance of any existing first and/or subordinate
mortgages on the related Mortgaged Property and related closing costs, and were
used to pay any such existing first and/or subordinate mortgages and the related
closing costs on the related Mortgaged Property.

“Official Body” means any central bank or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.

“QM Rule” shall mean 12 CFR 1026.43(e), including all applicable official staff
commentary.

“Qualified Mortgage” shall mean a Loan that satisfies the criteria for a
“qualified mortgage” as set forth in 12 CFR 1026.43(e)(4) as further limited by
12 CFR 1026.43(e)(1)(i).

“Refi Mortgage Loan” shall mean a Loan as to which a “refinancing” has occurred,
as defined in 12 CFR 1026.20(a).

“Safe Harbor Qualified Mortgage” shall mean a Qualified Mortgage with an annual
percentage rate that does not exceed the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by 1.5 or more
percentage points for a first-lien Loan or by 3.5 or more percentage points for
a subordinate-lien Loan.

(d) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean September 7, 2015 or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

(e) Section 3(i) of the Agreement is hereby amended by deleting the last
paragraph therein in its entirety and replacing it with the following:

“If Buyer shall have determined that either (i) the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority or Official Body made subsequent to the
date hereof; or (ii) compliance by Buyer or any corporation controlling Buyer
with: (x) any directive or request from any Governing Authority or Official Body
imposed after the date hereof or (y) the requirements of, whether such
compliance is commenced prior to or after the date hereof,

 

2



--------------------------------------------------------------------------------

any of (a) Basel III or (b) the Dodd-Frank Act, or any existing rules,
regulations, guidance, interpretations or directives from the United States bank
regulatory agencies relating to Basel III or the Dodd-Frank Act; shall have the
effect of reducing the rate of return on Buyer’s or such corporation’s capital
(taking into consideration Buyer’s or such corporation’s policies with respect
to capital adequacy) by an amount deemed by Buyer to be material and to the
extent Buyer determines such reduced rate of return to be attributable to the
existence of the obligations or agreements of Buyer hereunder, then from time to
time, Seller shall promptly pay to Buyer such additional amount or amounts as
will thereafter compensate Buyer for such reduction.”

(f) Section 9(b) of the Agreement is hereby amended by adding new clause
(xvi) thereto as follows:

“(xvi) The Seller shall have delivered a power of attorney with respect to the
powers described in Section 8(d) substantially in the form attached hereto as
Exhibit J.”

(g) Section 12(b) of the Agreement is hereby amended by deleting and replacing
each reference to “2011” therein with “2013”.

(h) Section 13(a)(vi) of the Agreement is hereby amended by deleting the clause
in its entirety and replacing it with the following:

“From time to time (1) such other information regarding the financial condition,
operations, well being or business of any Seller Party as Buyer may reasonably
request, within two (2) Business Days of such request and (2) if such Loan was
consummated on or after January 10, 2014, copies of all documentation in
connection with the underwriting and origination of any Purchased Loan that
evidences compliance with the Ability to Repay Rule and the QM Rule, as Buyer
may reasonably request, as soon as possible but in any event no later than three
(3) Business Days following such request;”

(i) Section 13(q)(iii) of the Agreement is hereby amended by deleting the clause
in its entirety and replacing it with the following:

“(iii) Financial Covenants of Guarantor. (A) Guarantor’s Adjusted Tangible Net
Worth is greater than or equal to $750,000,000; (B) the combined amount of
unrestricted cash of Guarantor and its Subsidiaries is greater than or equal to
$40,000,000; (C) the ratio of Guarantor’s Total Indebtedness to Adjusted
Tangible Net Worth is not greater than 5:1; and (D) Guarantor’s consolidated net
income has been equal to or greater than $1.00 for at least one (1) of the
previous two (2) consecutive fiscal quarters, as of the end of the last fiscal
quarter.”

(j) Section 18(q) is hereby amended by deleting the section in its entirety and
replacing it with the following:

“(q) Any Seller Party or any Affiliate of a Seller Party shall default under, or
fail to perform as required under, or shall otherwise breach the terms of any
repurchase agreement, loan and security agreement, MSFTA/derivatives agreement,
or similar credit facility or agreement for borrowed funds between any Seller
Party or such other entity, on the one hand, and Buyer or any of Buyer’s
Affiliates on the other; or a Seller Party shall default under, or fail to
perform as

 

3



--------------------------------------------------------------------------------

required under, the terms of any repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds with
outstanding amount at least $10,000,000 entered into by such Seller Party, which
default or failure entitles any party to cause acceleration or require
prepayment of any indebtedness thereunder; or”

(k) Schedule 1 of the Agreement is hereby amended by deleting clause (aaa) in
its entirety and replacing it with the following:

(aaa) FHA Loans. With respect to each FHA Loan, the Seller has provided the
Buyer with all loan-level details available to Seller, including without
limitation the related FHA case number and Mortgage Insurance Certificate number
for such Loan and evidence of the payment (where available) of all FHA insurance
fees. To the extent requested by Buyer, the Seller has provided the Buyer with a
copy (in either physical or electronic format) of the related Mortgage Insurance
Certificate, if such Mortgage Insurance Certificate is available.

(l) Schedule 1 of the Agreement is hereby amended by adding new clauses
(xxx) and (yyy) as follows:

“(xxx) Qualified Mortgage. If the Loan is consummated on or after January 10,
2014 (including a Refi Mortgage Loan), such Loan satisfies the following
criteria:

(i) Such Loan is a Qualified Mortgage;

(ii) Each Jumbo Loan is a Safe Harbor Qualified Mortgage and such Loan is
accurately identified as a Safe Harbor Qualified Mortgage on the Loan Schedule;

(iii) Prior to the origination of such Loan, the related originator made a
reasonable and good faith determination that the related Mortgagor would have a
reasonable ability to repay such Loan according to its terms, in accordance
with, at a minimum, the eight underwriting factors set forth in 12 CFR
1026.43(c)(2); and

(iv) Such Loan is supported by documentation that evidences compliance with 12
CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2).

(yyy) Ability to Repay Rule; QM Rule. There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
Seller that questions or challenges the compliance of the Loan with the Ability
to Repay Rule or the QM Rule.”

(m) Exhibit J of the Agreement is hereby amended by deleting the exhibit in its
entirety and replacing it with Exhibit A attached hereto.

SECTION 2. Fees and Expenses. Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Ten (including any Commitment Fee due an payable, all reasonable fees and
out of pocket costs and expenses of the Buyer’s legal counsel) in accordance
with Sections 23 and 25 of the Agreement.

SECTION 3. Representations. Seller hereby represents to Buyer that as of the
date hereof, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other

 

4



--------------------------------------------------------------------------------

Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

SECTION 4. Binding Effect; Governing Law. This Amendment Number Ten shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER TEN SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5. Counterparts. This Amendment Number Ten may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Ten need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
Ten to be executed and delivered by their duly authorized officers as of the day
and year first above written.

 

PENNYMAC CORP. (Seller) By:   /s/   Pamela Marsh Name:   Pamela Marsh Title:  
Executive Vice President, Treasurer PENNYMAC LOAN SERVICES, LLC, (Servicer) By:
  /s/   Pamela Marsh Name:   Pamela Marsh Title:   Executive Vice President,
Treasurer CITIBANK, N.A. (Buyer) By:   /s/   Susan Mills Name:   Susan Mills
Title:   Vice President   Citibank, N.A.

 

Amendment Number Ten to Master Repurchase Agreement (PMAC Agency)



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NUMBER TEN

EXHIBIT J

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, CITIBANK, N.A. (the “Buyer”) and PENNYMAC CORP. (“Seller”) have entered
into the Master Repurchase Agreement dated as of May 24, 2012 (as amended,
restated, supplemented or otherwise modified, the “Repurchase Agreement”)
pursuant to which Buyer has agreed to provide financing from time to time with
respect to certain mortgage loans (the “Assets”) subject to the terms therein;
and

WHEREAS, Seller has agreed to give to Buyer a power of attorney on the terms and
conditions contained herein in order for Buyer to take any action that Buyer may
deem necessary or advisable to accomplish the purposes of the Repurchase
Agreement.

NOW THEREFORE, Seller hereby irrevocably constitutes and appoints Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion:

 

  (i) in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Assets and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any Assets whenever payable;

 

  (ii) to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

 

  (iii)

(A) to direct any party liable for any payment under any Assets to make payment
of any and all moneys due or to become due thereunder directly to Buyer or as
Buyer shall direct, including, without limitation, to send “goodbye” letters and
Section 404 Notices on behalf of Seller and any applicable Servicer; (B) to ask
or demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Assets; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any Assets; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Purchased Items or any
proceeds thereof and to enforce any other right in respect of any Assets; (E) to
defend any suit, action or proceeding brought against Seller with respect to any
Assets; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give

 

Amendment Number Ten to Master Repurchase Agreement (PMAC Agency)



--------------------------------------------------------------------------------

  such discharges or releases as Buyer may deem appropriate; and (G) generally,
to sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any Assets as fully and completely as though Buyer were the absolute
owner thereof for all purposes, and to do, at Buyer’s option and Seller’s
expense, at any time, and from time to time, all acts and things which Buyer
deems necessary to protect, preserve or realize upon the Assets and Buyer’s
Liens thereon and to effect the intent of the Repurchase Agreement, all as fully
and effectively as Seller might do;

 

  (iv) for the purpose of effecting the transfer of servicing with respect to
the Assets from Seller and any applicable Servicer to a successor servicer
appointed by Buyer in its sole discretion and to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish such transfer of servicing, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by Seller, to, in the name of
Seller or its own name, or otherwise, prepare and send or cause to be sent
“good-bye” letters and Section 404 Notices on behalf of Seller and any
applicable Servicer in connection with such transfer of servicing; and

 

  (v) for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Seller for any act or
failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

IN ORDER TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT
ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT
MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND Seller ON ITS OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

 

Amendment Number Ten to Master Repurchase Agreement (PMAC Agency)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be duly executed
and Seller’s seal to be affixed this      day of                     , 2014.

 

PENNYMAC CORP. as Seller By:         Name:   Title:  

 

STATE OF        )         )    ss.: COUNTY OF        )   

On the      day of                     , 20    , before me, the undersigned, a
Notary Public in and for said state, personally appeared                     
                    , personally known to me or proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that                      executed the same
in                      capacity as the Principal, that, by                     
signature on the foregoing instrument,                      executed the same,
and that                      executed the same in the City of
                    , County of                      and State of
                    .

 

 

 

Notary Public

(SEAL)

 

Amendment Number Ten to Master Repurchase Agreement (PMAC Agency)